Citation Nr: 1718756	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim was subsequently transferred to the RO in Ft. Harrison, Montana.  The Veteran testified before the undersigned in a July 2014 hearing.  A transcript of that hearing is of record.

In February 2015, the Board remanded for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the Agency of Original Jurisdiction, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to TDIU is remanded to the agency of original jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's CAD symptomatology did not more nearly approximate that productive of a workload of greater than five metabolic equivalents (METs), but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or productive of evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram, or X-ray.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in February 2011. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has been provided with multiple VA examinations, most recently in April 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that the symptoms resulting from CAD are more severe than contemplated by the current 10 percent disability rating.  At a July 2014 hearing, the Veteran reported symptoms including dyspnea, fatigue, generalized weakness, chest pain, and the need for continuous medication.

Coronary artery disease is rated under diagnostic Code 7005, for arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2016). 

December 2007 VA medical records indicate the Veteran presented to the emergency room with complaints of exertional dyspnea, orthopnea, and leg swelling.  An echocardiogram conducted at that time showed the left ventricle was severely dilated with an ejection fraction of 25 percent.  The Veteran was diagnosed with non-ischemic idiopathic dilated cardiomyopathy.  Because of the presentation, the examiner recommended a cardiac catheterization to rule out CAD.  The cardiac catheterization showed non-obstructive coronary artery disease, severe diffuse left ventricular dysfunction, mild mitral regurgitation, and mild pulmonary hypertension.  The examiner reported the Veteran had mild diffuse disease of the entire coronary arterially vasculature, and stated that within the context of severe cardiomyopathy, with depression of left ventricular systolic dysfunction out of proportion to the demonstrated coronary atherosclerosis, the Veteran had non-ischemic cardiomyopathy.  

A February 2008 echocardiogram showed mildly reduced left ventricular systolic function with an improved ejection fraction of 40 to 45 percent.  

At a July 2008 VA examination, the examiner noted a diagnosis of congestive heart failure, more specifically non-ischemic idiopathic dilated cardiomyopathy with left ventricular ejection fraction of 25 percent.  The examiner noted that a December 2007 angiogram performed showed no evidence of CAD, but that pulmonary hypertension was noted.  The etiology of the cardiomyopathy was noted as obstructive sleep apnea.  Based on an interview, the examiner estimated a workload of eight to nine METs resulting in symptoms.  The examiner reported no effects on daily or occupational activity.  The examiner concluded that the Veteran had congestive heart failure secondary to idiopathic dilated cardiomyopathy.  

A September 2008 echocardiogram showed low to normal left ventricular systolic function with an ejection fraction of 50 to 55 percent.  The examiner reported a diagnosis of non-ischemic cardiomyopathy with improved left ventricular systolic function.  

At an April 2010 VA examination, the Veteran reported symptoms including fatigue with exertion, and moderate shortness of breath with exertion.  He reported having difficulty with all activities that required the use of the heart, such as lifting, carrying, bending, and walking.  Based on a functional ability form, the examiner estimated a workload of seven to nine METs resulting in symptoms.  The examiner diagnosed the Veteran with non-ischemic cardiomyopathy with congestive heart failure residuals.  The examiner noted there was mild non-obstructive CAD with no evidence of ischemia.

In an August 2011 medical opinion, the examiner noted that there was significant overlap in symptoms and effects of non-ischemic cardiomyopathy and CAD generally, including dyspnea, fatigue, generalized weakness, chest pain, and the need for continuous medication.  Therefore, the examiner stated that differentiating which symptoms were the result of cardiomyopathy or CAD would require speculation.  The examiner concluded that the Veteran's cardiac dilation, hypertrophy, enlargement, congestive heart failure, reduced exercise capacity (METs) and reduced ejection fraction were likely the result of the non-ischemic cardiomyopathy rather than mild, non-obstructive CAD.

At an April 2012 VA examination for unemployability, the examiner noted the Veteran had well documented cardiomyopathy, not secondary to CAD, which resulted in shortness of breath, fatigue, and reduced exercise tolerance.  The examiner stated the Veteran did not have arteriosclerotic heart disease, CAD, myocardial infarction, or ischemia.  The examiner noted a normal echocardiogram and normal cardiac angiogram in 2007 with no evidence of CAD.  The examiner stated that symptoms such as shortness of breath, fatigue, and reduced exercise tolerance were secondary to the non-ischemic cardiomyopathy.  

An October 2013 echocardiogram showed mild left ventricular hypertrophy with mild global hypokinesis.  Ejection fraction was in the 50 percent range.  The Veteran was advised to continue on his medication.  

At a March 2014 VA examination, the examiner indicated that the Veteran did not have ischemic heart disease, or congestive heart failure.  The examiner estimated a workload of greater than seven, but less than ten, METs.  The examiner noted evidence of cardiac hypertrophy and dilatation in the December 2007 cardiac catheterization, and in an October 2013 echocardiogram.  Left ventricular ejection fraction was noted as 50 percent based on the October 2013 echocardiogram.  The examiner stated the Veteran had a prior diagnosis of congestive heart failure in 2007, but did not have it at the time of the examination.  The examiner opined that the diagnosed non-obstructive CAD would not cause the level of disability noted by the Veteran.  The examiner further opined that it was more likely than not that the Veteran's symptoms and self-reported decrease in METs level was due to the non-ischemic, idiopathic cardiomyopathy.  The examiner explained that non-obstructive CAD was normal for someone of the Veteran's age.  The examiner further explained that the presence of non-obstructive atherosclerotic plaque within the coronary arteries, as is the case with non-obstructive CAD, does not result in obstructive blood flow in the coronary artery, and as such, there would be no limitation or symptoms associated with the non-obstructive CAD.  

At an April 2015 VA examination, the Veteran reported symptoms including shortness of breath, and fatigue.  The examiner noted the Veteran was diagnosed with acute congestive heart failure in 2007, when a heart catheterization showed an ejection fraction of 15 to 20 percent.  The examiner noted that the Veteran was treated and had since improved.  Interview based METs was determined to be greater than five but less than seven.  The examiner opined that the cardiomyopathy was not caused by the CAD.  In a July 2015 clarifying medical opinion, the examiner opined that the cardiomyopathy was also not aggravated by the CAD.  The examiner explained that non-obstructive CAD like the Veteran had did not cause or aggravate other heart conditions because it by definition did not obstruct or impact blood flow through the coronary arteries.  For the same reason, the examiner opined that none of the Veteran's symptoms, including dyspnea and fatigue on exertion, reduced workload, cardiac dilatation, and reduced left ventricular systolic function, could be attributed to the non-obstructive CAD.  Instead, the examiner attributed the symptoms to the cardiomyopathy.  

The Board finds that the evidence of record does not show that a rating in excess of 10 percent is warranted for service-connected CAD.  Although the Veteran experiences symptoms including dyspnea and fatigue on exertion, reduced workload, cardiac dilatation, and reduced left ventricular systolic function, the record indicates that those symptoms are not attributable to the service-connected non-obstructive CAD, but instead are attributable to cardiomyopathy, which is not service-connected.  The March 2014 and April 2015 VA examiners explicitly opined that the Veteran's symptomology was consistent with cardiomyopathy, and that non-obstructive CAD would not cause the reported symptoms.  The Board has considered the opinions and finds that the most persuasive evidence shows that the claims symptoms are due to a nonservice-connected cardiomyopathy, and not due to the service-connected CAD.  The Board finds that the preponderance of the evidence supports that finding.  Therefore, because the symptoms can be distinguished between the service-connected and nonservice-connected heart disabilities, and have been distinguished by medical professionals, the Board finds that the nonservice-connected symptomatology cannot be considered in assigning a rating for the service-connected heart disability.

The evidence of records show relatively mild symptomatology attributed to the service-connected coronary artery disease.  The examiners have persuasively explained why none of the symptoms shown during the course of the appeal are attributed to the non-obstructive CAD.  However, the record indicates that the Veteran is on continuous medication for his heart conditions, including non-obstructive CAD, and therefore, the Veteran is entitled to a 10 percent disability rating because continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

The Board finds that the evidence of record does not show that the CAD results in METs of not greater than 7, causing dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilation; acute episodes of congestive heart failure; or a left ventricular ejection fraction of 50 percent or less.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  While some of those symptoms have been shown during the course of the appeal, the Board finds that they have been specifically attributed to a nonservice-connected heart disability by multiple medical professionals.  The Board finds that the preponderance of the evidence is against a finding that service-connected CAD caused symptoms that meet the criteria for any higher rating.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds the March 2014, April 2015, and July 2015 medical opinions to be the most probative and persuasive evidence of record.  The examiners reviewed the entire medical record and provided an adequate rationale for all opinions.  The examiners took into account the lay statements of the Veteran in making their opinions.  The Veteran is competent to report symptoms, such as shortness of breath, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms attributable to the service-connected heart disability that more nearly approximate a higher rating under the schedule of ratings for arteriosclerotic heart disease during the appeal period.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted in this case.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned diagnostic code.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1) (2016).  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to the service-connected heart disability and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected CAD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for service-connected CAD.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD) is denied.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  TDIU is assigned when, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of establishing a 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  

The Veteran has established service connection for diabetes mellitus, rated 20 percent; a left upper extremity disability associated with diabetes mellitus, rated 20 percent; a right upper extremity disability associated with diabetes mellitus, rated 20 percent; a left lower extremity disability associated with diabetes mellitus, rated 10 percent; a right lower extremity disability associated with diabetes mellitus, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 10 percent.  The combined service-connected disability rating is 40 percent from December 19, 2007, to February 29, 2008; 50 percent from February 29, 2008, to February 19, 2016; and 70 percent as of February 19, 2016.  The Veteran's combined service-connected disability rating is 70 percent as of February 19. 2016, with diabetes mellitus and disabilities arising from diabetes mellitus combining to a total of at least 40 percent.  Therefore, the Veteran meets the minimum schedular requirements for eligibility to individual unemployability as of February 19, 2016.  38 C.F.R. § 4.16(a) (2016).

The Veteran contends that the service-connected disabilities, specifically the peripheral neuropathy and heart disability, prevent him from maintaining substantially gainful employment because he cannot stand, walk, or physically exert himself for long periods of time.  The Veteran worked in the United States Postal Service for fourteen years prior to retiring in 2002 because of the inability to perform the physical demands of the job.  At a July 2014 hearing, the Veteran reported he did not believe he could work a full eight hours because he would get tired from exertion.

In addition to the service-connected disabilities, the evidence shows that the Veteran additionally has significant non-service-connected disabilities, including cardiomyopathy and chronic obstructive pulmonary disease.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that an opinion that considers the disabilities would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical doctor physician.  The examiner should describe the symptoms and effects of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  Then, readjudicate the claim, to specifically include considering whether referral for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


